                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN THE MATTER OF:
                                                                Case No. 21-41252-tjt
RICHARD W. JANUSZKIEWICZ and
DEBORAH M. JANUSZKIEWICZ,                                       Judge Thomas J. Tucker

            Debtors.
_________________________________

DEBORAH M. JANUSZKIEWICZ,

              Plaintiff,
                                                                Adv. No. 21-04119-tjt
v.

OMSG, P.C., d/b/a OAKLAND
MACOMB SURGICAL
GROUP,

            Defendant.
______________________________________________________________________________

  ORDER GRANTING IN PART, AND DENYING IN PART, PLAINTIFF’S MOTION
 FOR DEFAULT JUDGMENT, AND DISPOSING OF ALL COUNTS IN PLAINTIFF’S
COMPLAINT AGAINST OMSG, P.C. d/b/a OAKLAND MACOMB SURGICAL GROUP

        This adversary proceeding is before the Court on the motion for default judgment filed by
the Plaintiff on July 6, 2021 (Docket # 5, the “Motion”). The Clerk having entered a default on
June 22, 2021 (Docket # 4), due notice having been given, and the Court being otherwise fully
advised in the premises;

       IT IS ORDERED that:
       1. The Motion is granted in part and denied in part, on the terms stated in this Order.
       2. A default judgment is entered in favor of Plaintiff and against Defendant, on Counts I,
           II, and III of Plaintiff’s Complaint (Docket # 1).
       3. Plaintiff’s request for a default judgment on Count IV of Plaintiff’s Complaint is
           denied.
       4. On Count I of Plaintiff’s Complaint, the pre-petition transfers referred to in Count I of
           Plaintiff’s Complaint, in the total amount of $1,737.82, are avoided, as preferential
           transfers, under 11 U.S.C. §§ 547(b) and 522(h).



     21-04119-tjt    Doc 6    Filed 07/06/21     Entered 07/06/21 15:42:18         Page 1 of 2
        5. On Count II of Plaintiff’s Complaint, judgment is entered in favor of Plaintiff and

            against Defendant OMSG, P.C. d/b/a OAKLAND MACOMB SURGICAL GROUP

            (“Creditor”) in the amount of $1,737.82, plus post-judgment interest thereon to the

            date of payment at the federal statutory rate under 28 U.S.C. section 1961, based on

            11 U.S.C. §§ 550(a) and 522(i).

        6. On Count III of Plaintiff’s Complaint, any claim of the Defendant against the Plaintiff

            in the Plaintiff’s bankruptcy case is disallowed under 11 U.S.C. § 502(d).

        7. Under Fed. R. Bankr. P. 7054(b)(1), Plaintiff is awarded costs, other than attorney

            fees, against the Defendant.

        8. Count IV of Plaintiff’s Complaint is dismissed, with prejudice, because that Count

            fails to state a claim upon which relief can be granted. See, e.g., Reed v. University

            Neurosurgical Associates, P.C. (In re Reed), 622 B.R. 285, 288-90 (Bankr. E.D.

            Mich. 2020).1


Signed on July 6, 2021




1
   In this regard, the Court notes that Count I of Plaintiff’s Complaint alleges that all of the garnishment-
related transfers that total $1,737.82 were made pre-petition, as they must have been in order to be
avoidable as preferential transfers under 11 U.S.C. § 547(b), as alleged in Count I. And Count IV of the
Complaint (at paragraph 38) incorporates all the previous paragraphs of the Complaint by reference.



    21-04119-tjt      Doc 6      Filed 07/06/21      Entered 07/06/21 15:42:18            Page 2 of 2
